DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 11, 13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 11 now includes a limitation requiring the distance between the airtight seal and the top edge of the second sheet being larger than the distance between the lower adhesive strip and the top edge of the second sheet, however this feature is not supported by the disclosure as originally filed. Applicant refers to the Figures for support, however absent specific statement to the alternative, drawings are generally considered not to be exactly to scale and therefore are not sufficient to support dimensional limitation claims without additional support from the written description. The excerpt from the specification applicant points to supports the dimensional claim re: the upper adhesive strip, but is silent as to the lower adhesive strip. Further, Figures such as Figures 5-7 appear to directly refute applicant’s dimensional limitation re: the lower adhesive strip.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2005/0173506, hereinafter ‘Bartlett’) in view of Ootsubo (US 2005/0252816).
Bartlett discloses a plastic shipping envelope, comprising: a first plastic sheet (12) and a second plastic sheet (14), bonded to each other at a bottom edge of the shipping envelope and at side edges of the shipping envelope (16, 18; side end bonds extend bottom edge), wherein a chamber is present between inner sides of said first plastic sheets and said second plastic sheet, and wherein an access opening (@ top edge 41) is provided at a top side of the shipping envelope to allow one or more items to be inserted in and retrieved from said chamber; wherein the first sheet has a flap portion (40) that, when the flap is in an open position with respect to the second sheet, extends beyond a top edge of said second sheet (see Fig. 4), wherein the flap portion, when the flap is in a closed position, is folded onto the second plastic sheet (see Fig. 5), wherein the flap portion of said first sheet is provided with an upper strip of adhesive material and a lower strip of adhesive material (44s), each of said strips of adhesive material being arranged in a direction transverse to the side edges (see Fig. 1), and each of said strips of adhesive material being covered, at a side thereof facing away from the flap portion, by a respective user-removable backing (46s), and wherein the flap portion is provided with a perforated tear line, arranged in between said upper strip of adhesive material and said lower strip of adhesive material (48), when the flap of the envelope is in the open position, the upper strip of adhesive material is at a first distance from the top edge of the second sheet, the perforated tear line is at a second distance from the top edge of the second sheet, and the lower strip of adhesive material is at a third distance from the top edge of the second sheet, the first distance being larger than the second distance and the second distance being larger than the third distance (see Figs. 1, 2); except does not expressly disclose the resealable airtight seal and one-way air valve as claimed.
However, Ootsubo teaches providing a plastic packaging bag with a re-sealable airtight seal with interlocking sealing strips (4), one of the interlocking sealing strips being arranged on the inside of the first sheet and the other of the interlocking sealing strips being arranged on the inside of the second sheet (para 0047), both sealing strips being arranged near the access opening, in a direction transverse to the side edges (see Fig. 9A); and a one-way air valve (31), fluidly connecting the chamber of the shipping envelope to the outside, such that air can be vacated, when said chamber is closed by sealing said airtight seal, from the chamber to the outside (see Figs. 9A-9C).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the resealable airtight closure and one-way air valve taught by Ootsubo to the plastic bag taught by Bartlett, in order to allow the bag and it contents to be stored and shipped in compressed form as taught by Ootsubo.
Further, all of the component parts are known in Ootsubo and Bartlett.  The only difference is the combination of all the known elements into a single device by incorporating the resealable airtight closure and one-way air valve taught by Ootsubo into the plastic bag assembly taught by Bartlett.
Thus, it would have been obvious to one having ordinary skill in the art to add the resealable airtight closure and one-way air valve taught by Ootsubo to the plastic bag assembly taught by Bartlett, since the resealable airtight closure and one-way air valve in no way affect the other functions of the plastic bag assembly and the resealable airtight closure and one-way air valve can be used in combination with a plastic bag assembly to achieve the predictable results of providing an air evacuation system for compressing the bag and its contents as taught by Ootsubo.
When viewed in combination, Bartlett as modified above results in a device wherein the airtight seal is at a fourth distance from the top edge of the second sheet, the fourth distance being larger than the third distance and smaller than the first distance (dependent entirely upon where the Ootsudo airtight seal is applied to the Bartlett bag), and wherein the air tight seal is positioned between the upper strip of adhesive material and lower strip of adhesive material when the flap is in the closed position (functional recitation).
Insomuch as the various features of the claims are present in multiple references, the claimed distance differentials are not present in a single reference and must be considered when viewing the references in combination. Additionally, the ability for the designer of packaging bags to vary the dimensions of packaging or vary the locations of various components has long been part of the general knowledge of those of ordinary skill in the art as a means to fit the packaging to a particular purpose or size it to a particular intended contents, etc. 
It would have been an obvious matter of design choice to make the different portions of the strips of adhesive, edge of access opening, and perforated tear line of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the strips of adhesive, edge of access opening, and perforated tear line in the particular locations as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Bartlett as modified above further results in a device wherein wherein the one-way air valve is arranged along an edge of the envelope, wherein the one-way air valve comprises a first and a second foil, each of the first and second foil having an inner and outer edge, the first and second foil being arranged parallel to one another and in between the first and the second sheet, the inner edge of the first and second foil being bonded to one another and to the respective first and second sheet, except for at least one port, where the first foil is only bonded to the first sheet and the second foil is only bonded to the second sheet, the outer edge of the first and second foil being bonded to each other and to the inner sides of the first and second sheet along said edge of the envelope except for a port, where said first and second sheet and said first and second foil are all loose from one another, the first and second foil generally being spaced apart from each other when the air valve is opened and the first and second foil being stuck onto one another when the air valve is closed (see Ootsubo Figs. 1A-1C); the one-way air valve is arranged along the bottom edge of the envelope (see Ootsubo Fig. 1A).
	Bartlett as modified above further results in a device wherein the airtight seal strip is closed, wherein the chamber of the envelope comprises one or more items and has been vacated of air (Ootsubo para 0047-0050), wherein the removable backing has been removed from the upper of the strips of BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 1063-0336PUS1 Page 5 of 10 adhesive material, wherein the flap portion of the first sheet is folded over the second sheet, along an imaginary axis transverse to the side edge of the envelope, the flap covering the access opening, and wherein the upper of the strips of adhesive material adheres to an outer side of the second sheet (Bartlett para 0024); the upper of the strips of adhesive material adheres to an outer side of the second sheet between the bottom of the envelope and the airtight seal (when viewed in combination); the removable backing has been removed from the upper of the strips of adhesive material, wherein the flap portion of the first sheet is folded over the second sheet, along an imaginary axis transverse to the side edge of the envelope, wherein the upper of the strips of adhesive material adheres to an outer side of the second sheet, and wherein the perforated tear line is torn open (Bartlett para 0024, 0025); and the airtight seal strip is closed, wherein the chamber of the envelope comprises one or more items and is vacated of air, wherein the removable backing is removed from the lower of the strips of adhesive material, and wherein the lower of the strips of adhesive material adheres to an outer side of the second sheet (when viewed in combination, as set forth above).

7.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2005/0173506, hereinafter ‘Bartlett’) in view of Ootsubo (US 2005/0252816) as applied to claim 11 above, and further in view of Dais et al. (US 7886412, hereinafter ‘Dais’).
Bartlett as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular orientation of male/female sealing components as claimed, rather just disclosing a generic  concave/convex airtight fastener arrangement.
However, Dais teaches constructing an envelope with an airtight seal wherein the envelope comprises two airtight seals near the access opening, wherein the first sheet is provided with a first male sealing strip (36) and a first female sealing strip (38) at an inner side thereof, and wherein the second sheet is provided at an inner side thereof with a second female sealing strip (48), coupled to said first male sealing strip provided on the first sheet, and wherein the second sheet is further provided at the inner side with a second male sealing strip (50), coupled to said first female sealing strip provided on the first sheet (see Fig. 2).  
Because Bartlett as modified above and Dais both teach airtight closure mechanisms for the opening of a pouch, it would have been obvious to one of ordinary skill in the art to substitute the male/female fastener arrangement taught by Dais for the generic convex/concave fastener arrangement taught by Bartlett as modified above to achieve the predictable result of providing a secure airtight seal to the pouch.

Response to Arguments
8.	Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
	Applicant argues that in the proposed combination, the Ootsubo air tight seal would be placed closer to the insert opening than the tear lines of Bartlett. This argument has been considered, however is not persuasive. It is clear from the Ootsubo Figures that its airtight seal is spaced at least some distance below the insert opening (see Fig. 1A). When applying that seal to the Bartlett device, the distance from the insert opening could be set as needed.
Insomuch as the various features of the claims are present in multiple references, the claimed distance differentials are not present in a single reference and must be considered when viewing the references in combination. Additionally, the ability for the designer of packaging bags to vary the dimensions of packaging or vary the locations of various components has long been part of the general knowledge of those of ordinary skill in the art as a means to fit the packaging to a particular purpose or size it to a particular intended contents, etc. 
It would have been an obvious matter of design choice to make the different portions of the strips of adhesive, edge of access opening, and perforated tear line of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the strips of adhesive, edge of access opening, and perforated tear line in the particular locations as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” 82 USPQ2d at 1396.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 6, 2022